FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1.Investment Company Act File Number 811 - 10473 Date of Notification:February 11, 2008 2.Exact name of investment company as specified in registration statement: Advantage Advisers Multi-Sector Fund I 3.Address of principal executive office: 200 Park Avenue, 24th Floor New York, NY 10166 (Number, Street, City, State, Zip Code) 4.Check one of the following: A. þ The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B.oThe notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C.oThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By:/s/ Bryan McKigney (Name) Bryan McKigney Chief Executive Officer and President (Title) February 11th, Dear Advantage Advisers Multi-Sector Fund I Shareholder: Advantage Advisers Multi-Sector Fund I (the “Fund”) offers to repurchase a certain percentage of its shares each quarter.We want to notify you of the next opportunity to redeem shares.Please disregard this notice if you do not wish to redeem Fund shares. Until March 12, 2008, you are entitled to request that the Fund repurchase shares you own.If you wish to do so, you should submit your request through your financial advisor, who can handle all the details for you. Your financial advisor may charge you a fee for this service.Please note that if the number of shares tendered for repurchase by all Fund Shareholders exceeds the number authorized for repurchase, repurchases will be made on a pro rata basis, as more fully described in the attached document. Page 3 of the attached document contains a Repurchase Request Form.Your Repurchase Request Form must be received in proper order no later than March 12, 2008 for it to be honored, and your request will be executed at the Fund’s closing net asset value per share on March 14, 2008.The Repurchase Request Form must be returned to your financial advisor only.Repurchase Request Forms should NOT be sent directly to the Fund. You do not need to take any action if you do not wish to redeem Fund shares. All requests to redeem shares must be received by the Fund in good order by 4:00 p.m. Eastern Standard Time on March 12, 2008. If you have questions about redeeming Fund shares, please contact your financial advisor or refer to the enclosed Repurchase Offer that describes the process in detail. Thank you for your continued confidence in Advantage Advisers Multi-Sector Fund I. Sincerely, Bryan McKigney advantage advisers, l.l.c. 200 park avenue 24th floor new york,ny10166 telephone: 866-292-1841 facsimile: 212-667-4997 February 11th, ADVANTAGE ADVISERS MULTI-SECTOR FUND I QUARTERLY
